ORDER

PER CURIAM.
Defendant appeals from convictions of burglary, kidnapping, assault and rape. Having found defendant to be a prior offender, the trial court sentenced defendant to 15 years for first degree burglary, 15 years for kidnapping, 7 years for assault and 20 years for rape. The court ordered that the burglary, kidnapping and assault sentences were to be served concurrently and the rape sentence was to be served consecutively. This appeal is consolidated with an appeal from the denial of his Rule 29.15 motion for post-conviction relief. The judgment of conviction is affirmed. Rule 30.25(b). The denial of post-conviction relief is affirmed. Rule 84.16.(b).